Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2017

The Court of Appeals hereby passes the following order:

A17A1835. JOHN C. GRAHAM v. STEPHANIE A. CURTIS.

      On March 29, 2017, the trial court entered a consent stalking twelve-month
protective order against John C. Graham. On May 1, 2017, Graham filed a pro se
notice of appeal from this order. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the trial court’s
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction upon this Court. See Perlman v. Perlman,
318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012).
      Here, Graham filed his notice of appeal 33 days after the entry of the trial
court’s order underlying his appeal. Accordingly, we lack jurisdiction to consider this
appeal, which is therefore DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.